Citation Nr: 1719536	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition manifest with rash, blisters, and itching.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1955 to December 1978.  The Veteran died in February 2012, and the Appellant is the Veteran's surviving spouse, who has been accepted as a substitute claimant.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Appellant testified at a videoconference hearing before the undersigned Veterans' Law Judge in November 2014.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current skin disability that had onset in service or was caused by or related to his active military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition manifest with rash, blisters, and itching have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In the instant case, the Veteran is seeking service connection for a skin condition described as a rash with itching and blisters.  

The Veteran's service treatment records show that he was treated by Dermatology in July 1974 for a rash on the soles of his feet with blisters, scaling/peeling, and swelling.  Unfortunately, the assessment is illegible.  However, there is no evidence of any further treatment for this or any other skin condition during the Veteran's active service.  At his separation physical in September 1978, no skin condition was documented by the examiner and on a Report of Medical History completed at that time, the Veteran did not check the box indicating that he had any current skin disease.  

Post-service, there is no medical evidence of any treatment for a skin condition until October 2007, almost thirty years after separation from service.  At an October 2007 appointment with VA to establish care, the Veteran complained of a macular pruritic rash over his body which he reported experiencing since service.  A November 2007 primary care note reflects that the Veteran continued to complain of a rash and had been given a referral to a private dermatologist.  Records from this private dermatologist, Dr. P.B., show that he was seen once in November 2007 and once in December 2007 for contact dermatitis and eczema.  After this, no further complaints of or treatment for a skin condition are noted in either VA or private treatment records.  

At her November 2014 hearing, the Appellant testified both that she is a nurse and that the Veteran suffered from a skin condition since service that would come and go periodically, worsening in the spring and summer when the weather was warmer.  At one point, she estimated that the Veteran's condition was present 90 percent of the year and affected his feet, legs, groin, and the folds of his skin.  She reported that they had been told that his condition was "jungle rot" and a fungal infection.

In December 2016, the RO referred the Veteran's claims file to a VA staff physician for a medical opinion.  Dr. L.T. opined that it is less likely than not that the Veteran has a skin condition related to his active service, explaining that while he had considered the Veteran's lay statements, the Veteran's service treatment records and VA treatment records do not document any chronic, on-going treatment or condition of the skin.  

Based on the above evidence, the Board finds that entitlement to service connection for a skin condition must be denied.  

As an initial matter, it is unclear whether the Veteran actually suffered from a skin disability during the period on appeal.  The last treatment for a skin condition documented in the record was in December 2007, by Dr. P.B..  The Veteran submitted his claim for a skin disability in June 2008.  There is no evidence in either VA or private treatment records that he was treated for a skin condition of any kind between June 2008 and his death in February 2012.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

However, even if the Veteran did have some skin condition during this period of time, the Board finds that a preponderance of the evidence weighs against a finding that this condition had onset in service or was related to the Veteran's active military service.  Both the Veteran and the Appellant claimed that the Veteran suffered from a rash that flared periodically during and after his active service, and the Board acknowledges that they are competent to describe this medical history.  However, their testimony is inconsistent with the available medical records, which show that after being treated for a rash in July 1974, the Veteran had no further treatment in service or apparently for more than thirty years after service.  Furthermore, after being treated in November and December 2007 for contact dermatitis, there is no evidence of further treatment for a skin condition, even though the Veteran's continued to receive from VA for other health problems until shortly before his death.  If, as the Veteran and Appellant have testified, the Veteran's was affected by an itching rash over significant portions of his body for most of the year, the Board would expect the Veteran's medical records to reflect regular treatment for such a serious chronic condition, both during and after service.  However, they do not.

Additionally, the Board notes that the only actual medical diagnosis relating to a skin condition is from Dr.P.B., who diagnosed the Veteran with contact dermatitis, a condition that is usually caused by exposure to allergens or irritant, not a fungal infection as reported by the Appellant.

Ultimately, the Board gives greater weight to the contemporaneous medical evidence, as well as the December 2016 VA medical opinion, which support a finding that the Veteran did not have a chronic skin condition in service or during the period on appeal.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Accordingly, entitlement to service connection for a skin condition must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA medical opinion which documents and considers the relevant medical history and principles and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Appellant testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a skin condition manifest with rash, blisters, and itching is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


